DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.
Claims 14-20 are withdrawn from consideration.

Response to Amendments
Applicant’s amendments filed 10/15/2021 have been entered.
Claims 1, 3, and 6-13 have been amended.
The Section 112(b) rejections are withdrawn due to Applicant’s amendments.
However, a new Section 112(d) rejection and a claim objection has been added in view of Applicant’s amendments.
The Section 103 rejections are withdrawn due to Applicant’s amendments.
However, new Section 103 rejections have been implemented upon further search and consideration.

Claim Objections
Claim 9 is objected to because of the following informalities:  a typographical error.  Appropriate correction is required. The number “20” after the first reinforcing layer should be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2,
Claim 2 requires the same limitations as amended claim 1, such as “the first structural layer having at least one aperture extending vertically through the first structural layer, and thus does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2002//0123288 A1) in view of Vogelesang et al. (US 5,039,571 A) and in further view of Ciuperca (US 2015/0118393 A1) as evidenced by Young’s Modulus of Steel (https://amesweb.info/Materials/Youngs-Modulus-of-Steel.aspx which cites Metals Handbook. Properties and Selection: Irons, Steels, and High- Performance Alloys. ASM International, 1990).
Regarding Claims 1-13,
Davies teaches a reinforced pultruded part (profile) having a top edge (top surface of the laminate), a bottom edge (bottom surface of the laminate) spaced along a vertical axis extending between the top edge and the bottom edge, a transverse axis oriented perpendicular to the vertical axis, and a machine axis oriented along a length of the profile (Davies: abstract; Figs. 4-8 and 11-13; par. 0013, 0028-0036, and throughout the disclosure).  
The pultruded profile comprises a first reinforcing layer spaced along the vertical axis and oriented along the transverse axis comprising a first reinforcing layer including a plurality of longitudinal rovings, a reinforcing structure comprising a web of staple fibers (a reinforcing mat), and a resin matrix surrounding the longitudinal rovings and the reinforcing structure (Davies: abstract; par. 0005, 0013, 0027, 0028, 0030-0032, 0069, and throughout the disclosure). The reinforcing mat comprises a plurality of reinforcing fibers oriented along the Davies: abstract). The reinforcing fibers may comprise glass, carbon, metal, ceramic, synthetic or polymeric materials (Davies: par. 0022). The web in the reinforcing structure may further comprise a binder in which polyvinyl acetate emulsion or latex or crosslinking polyvinyl acetate emulsion may be used (Davies: claim 17; par. 0018, 0026, and 0099). The resin matrix may comprise a thermosetting polyester (Davies: par. 0082). Fig. 2A shows alternating reinforcing mats and roving structures and thus there may be a second reinforcing layer spaced along the vertical axis and oriented along the transverse axis comprising the second reinforcing layer including a plurality of longitudinal rovings, a reinforcing structure comprising a reinforcing mat and a resin matrix surrounding the longitudinal rovings and reinforcing structure and a third reinforcing layer (Davies: Fig. 2A; par. 0027, 0069-0070, 0080, and throughout the disclosure).
Davies does not explicitly teach placing a first or second structural layer between the first, second, and third reinforcing layers, respectively, wherein the structural layers have at least one aperture and are composed of continuous steel ribbon having a modulus of elasticity of at least 175 GPa.
Vogelesang teaches a laminate comprising a laminate of multiple metal sheet layers (2, structural layers) laminated between fiber reinforced synthetic resin layers (3, reinforcing layers) (Vogelesang: abstract; Figs. 5 and 6; col. 1, lin. 5-9; col. 7, lin. 33-61). The reinforcing layers may be composed of fibers such as glass reinforcing a resin matrix (Vogelesang: abstract; col. 4, lin. 18-42).  There may be 2 to 20 metal layers and may be composed of steel (a continuous material) (Vogelesang: col. 1, lin. 36-67; col. 2, lin. 6-14).The metal layers may each have a thickness in the range of less than 1.5 mm or in the range of from 0.1 to 0.8 mm wherein each metal sheet may have different thicknesses (Vogelesang: col. 1, lin. 64-68; col. 8, lin. 27-36). Vogelesang: col. 4, lin. 45-46; col. 8, lin. 27-36). Thus, one of ordinary skill in the art appreciate that each metal layer and synthetic resin layers may each have thicknesses adjusted within the disclosed ranges, resulting in an embodiment in which the first structural metal layer is different form the thickness of the second reinforcing layer and first reinforcing layer and the first and second reinforcing layers may be different to achieve the desired load properties. It is further noted that a ribbon is defined as a long, narrow strip as defined by the Oxford dictionary. The metal sheets of Vogelesang are depicted as having a longer length than height and described as a sheet in which a sheet is defined as something that is thin in comparison to its length. Steel is also known to have an elastic modulus of between 190 GPa to 215 GPa which is within the claimed range as evidenced by the Young’s Modulus of Steel reference. Thus, the continuous steel sheet material may be considered continuous ribbons as the length is larger than the height (i.e. narrow/thin) and has a rectangular shape (flat). The combination of fiber reinforced resins and steel metal sheets provide improved fatigue resistance and rigidity (Vogelesang: abstract; col. 1, lin. 25-40 and col. 3, lin. 3-10).
Davies in view of Vogelesang are in the corresponding field of fiber reinforced composites. Therefore, it would have been obvious to one of ordinary skill in the art to place continuous stainless steel ribbon layers (a first and second structural layer having the claimed modulus) between the first and second and the second and third reinforcing layers of Davies to improved load bearing and fatigue properties as taught by Vogelesang.
Davies and Vogelesang do not explicit teach wherein the first structural layer has at least one aperture extending vertically through the first structural layer.
Ciuperca teaches a laminate comprising a continuous material of metal sheets (26, structural layers) made of steel having vertical apertures to accept anchors (28) for attachment means for securing the laminate (Ciuperca: abstract; par. 0083 and throughout the disclosure). Thus, it is known in the art of building materials to utilize holes in continuous metal sheets made of steel to accept attachment means to secure the laminate in the desired manner.
Davies and Ciuperca are in the corresponding field of laminated building materials whereas Vogelesang and Ciuperca are in the corresponding field of laminate panels comprising metal sheet reinforcing layers. Therefore, it would have been obvious to one of ordinary skill in the art to add vertical apertures to the metal sheet layer of Davies and Vogelesang to provide a means of attachment for the laminate as taught by Ciuperca.

Response to Arguments
Applicant’s arguments filed 10/15/2021 are moot as they do not pertain to the updated prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783